Citation Nr: 1220163	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-22 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery an overpayment of nonservice-connected pension benefits in the calculated amount of $8,998.14, to include whether the debt resulting from the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 administrative decision by the Committee on Waivers and Compromises housed at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which denied the Veteran's request for a waiver of the debt in the amount of $8,998.14.  [Due to the location of the Veteran's residence, the jurisdiction of the appeal was initially at the RO in Louisville, Kentucky.  Ultimate jurisdiction of the appeal was transferred to the RO in Cleveland, Ohio, which is closer to the Veteran's current domicile.]

The Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  A hearing was scheduled in February 2012, but the Veteran failed to appear.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a May 2001 rating action in the present case, the RO granted nonservice-connected pension benefits to the Veteran, effective from November 28, 2000.  

In a February 2004 VA and Bureau of Prisons Computer match, VA was notified that the Veteran had been incarcerated since January [redacted], 2004.  A March 2004 search through the Federal Bureau of Prisons inmate locator website indicated that the Veteran was incarcerated at the Federal Correctional Institution (FCI) in Ashland, Kentucky with a projected release date of March [redacted], 2006.  A subsequent search through the Federal Bureau of Prisons inmate locator website showed that as of November [redacted], 2004, the Veteran was incarcerated at the FCI in Morgantown, West Virginia with a projected release date of March [redacted], 2005.  

Pursuant to 38 U.S.C. § 1505, no pension under public or private laws administered by the Secretary shall be paid to or for an individual who has been imprisoned in a Federal, State, local or other penal institution or correctional facility as a result of conviction of a felony or misdemeanor for any part of the period beginning sixty-one days after such individual's imprisonment begins and ending when such individual's imprisonment ends.  See also 38 C.F.R. § 3.666; Lanham v. Brown, 4 Vet. App. 265 (1993).  Stated another way, if any individual to or for whom pension is being paid under a public or private law administered by VA is imprisoned in a Federal, State or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.  In this respect an overpayment of pension benefits can arise if the Veteran fails to notify the VA of his incarceration.  Payment may be made to the spouse, child or children of a Veteran disqualified under this section if that Veteran continues to be eligible except for the provisions of this section.  See 38 C.F.R. § 3.666 (2011).  

In a March 2004 proposal letter addressed to the Ashland FCI, VA advised the Veteran that his pension benefits would be withheld beginning the 61st day of his incarceration following his conviction, and ending the date of his release.  After learning that the Veteran was incarcerated at the Morgantown FCI, another letter was sent to the Veteran at this address in November 2004, proposing the discontinuation of his pension benefits beginning March [redacted], 2004 - the 61st day of his incarceration following his conviction.  In a January 2005 statement, the Veteran acknowledged receipt of this notification letter, and asked that VA reconsider terminating his pension benefits during his period of incarceration.  He further added that his prison address would change beginning January 18, 2005, and provided his new address for this upcoming period.  According to this address change, the Veteran appeared to have returned to the Ashland FCI.  

In a February 2005 final termination letter, VA advised the Veteran that his pension benefits would be withheld beginning the 61st day of his incarceration following his conviction (March [redacted], 2004).  This notice letter was sent to the Federal Prison Camp in Ashland, Kentucky, the most recent address of record as provided by the Veteran.  The letter also indicated that because of the Veteran's incarceration, he had been paid too much and would soon be notified as to how much he had been overpaid.  On February 24, 2005, the Debt Management Center (DMC) sent a notice of overpayment of pension benefits letter in the amount of $8,998.14 to the Veteran.  This notice letter also advised the Veteran that he had a right to dispute the debt and request a waiver of overpayment.  

A notice of release and arrival form issued by the U.S. Department of Justice Federal Bureau of Prisons indicated that the Veteran's release date was March [redacted], 2006.  

In an April 2006 letter, the Veteran, through his representative, requested a waiver of the debt as a result of an overpayment in the amount of $8,998.14.  In the May 2006 decision, the Committee on Waivers and Compromises denied the Veteran's request for a waiver of an overpayment in the amount of $8,998.14, on the basis that such request was too old for waiver consideration as the Veteran had been notified of the debt, including the procedure to apply for a waiver, in February 2005.  

In a June 2006 letter, the Veteran's representative indicated that the Veteran wished to appeal the denial of his request for a waiver of the overpayment, due to the fact that he had been incarcerated, had no access to counsel and therefore did not receive proper notification.  

In a July 2006 letter, the RO accepted the Veteran's June 2006 letter as his notice of disagreement (NOD) to the February 2005 letter issued by the DMC alerting the Veteran that there was an overpayment of pension benefits.  The RO informed the Veteran that his NOD was untimely, as it was not received within one year from the date of notification of the decision.  In an August 2006 statement, the Veteran indicated that he did not receive the February 2005 letter from the DMC alerting him that there was an overpayment of pension benefits during his period of incarceration.  The Veteran further discussed how difficult it was to receive mail within the prison system.  In a September 2006 statement, the Veteran expressed his disagreement with the RO's decision, and stated that he did not believe he still owed any money due to an overpayment.  The Veteran further stated that he did not receive the notice reportedly sent to him regarding the termination of his pension benefits.  

In an October 2007 Deferred Rating Decision, the Decision Review Officer (DRO) determined that the Veteran's June 2006 NOD was in response to the May 2006 denial of his request for waiver of pension indebtedness of $8,998.14, and accepted his NOD as timely.  In the May 2008 Statement of the Case (SOC), the Chairperson of the Committee on Waivers and Compromises noted that the February 2005 letter notified the Veteran of his indebtedness, advised him of his right to request a waiver, and alerted him as to the 180 day time limit for filing an application for waiver.  The Chairperson determined that, because the Veteran's waiver request was not received within the 180 day time limit, his request must be denied.  

Based on the Veteran's submitted statements, the Board finds that it is unclear as to whether the Veteran has questioned the validity of the debt owed.  There has been no determination made as to this issue raised by the Veteran.  In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United States Court of Appeals for Veterans Claims (Court) held that, before a claim for waiver of an overpayment may be adjudicated, the matter of whether the overpayment was properly created must first be addressed if the appellant asserts the invalidity of the debt.  The VA General Counsel has reinforced this obligation by holding that where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98.  

Furthermore, with regard to waiver of this overpayment, the Board finds it unclear as to whether the Veteran received proper notification as to the rules and regulations underlying the timeliness of waiver requests.  Under the applicable criteria, a request for waiver of an indebtedness (other than loan guaranty) shall only be considered: (1) if it is made within 2 years following the date of a notice of indebtedness issued by VA to the debtor on or before March 31, 1983, or (2) except as otherwise provided, if it is made within 180 days following the date of a notice of indebtedness issued by the VA to the debtor after April 1, 1983.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2011).  The 180 day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing.  38 C.F.R. § 1.963(b)(2).  

While the Veteran has repeatedly asserted that, as a result of the disorderly mail delivery system within the prison where he was incarcerated, he did not receive the February 2005 letter from the DMC during his period of incarceration, other than his own lay statements, he has not provided any additional evidence to substantiate these assertions.  However, the evidence of record is unclear as to whether he has been provided with notification as to how the 180 day period can be extended.  In light of his claim that he did not receive appropriate notification due to circumstances beyond his control, he should be notified of the rules and regulations underlying the timeliness of waiver requests, and specifically, the methods in which the 180 day period can be extended.  He should also be asked to provide any evidence, other than his own statements, which could substantiate his assertion that, due to circumstances beyond his control, he did not receive the February 2005 debt notification letter during his period of incarceration.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with written notification regarding the rules and regulations underlying the timeliness of waiver requests.  See 38 C.F.R. § 1.963(b)(2) (the 180 day period may be extended if the person requesting waiver demonstrated to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in his/her receipt of the notification of indebtedness beyond the time customarily required for mailing).

2.  Contact the Veteran and ask him to provide evidence, other than his own statements, to substantiate his assertion that he did not receive the February 24, 2005 debt notification letter issued by the DMC.  Such evidence may include, for example, a letter from the prison ward at the Morgantown FCI and/or the Ashland Prison Camp in Ashland, Kentucky, describing how the mail delivery system within their facility worked and attesting as to whether prisoners were in fact able to receive their mail in a timely manner.  It is the responsibility of the Veteran to obtain and provide this information.  The Veteran should also be asked to provide the date that he maintains that he actually received the February 24, 2005 debt notice letter.  

3.  Then, readjudicate the issue on appeal.  In so doing, consider:  (a) whether the Veteran's application for a waiver was timely as to the overpayment in the amount of $8,998.14-taking into consideration the demand letter sent, the Veteran's report that he never received notice of this overpayment during his period of incarceration, and any additional evidence submitted by the Veteran on his behalf & (b) whether the debt in the amount of $8,998.14 was properly/validly created-providing the Veteran with a straightforward computation showing the creation of the overpayment and a clear explanation of the reasons for the creation of the overpayment.  

If such action does not resolve the claim, a Supplemental Statement of the Case (SSOC) should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claim should be returned to this Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

